Citation Nr: 1412557	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  06-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to January 1966, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, which denied the Veteran's claim of service connection for PTSD.  A Travel Board hearing was held at the RO in June 2007 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  After the VLJ who held the June 2007 hearing retired from the Board, the Veteran was advised in July 2012 correspondence that he was entitled to another Board hearing before a different VLJ.  The Veteran responded in August 2012 that he wanted a new Board hearing.  A video hearing was held at the RO before the undersigned VLJ in December 2013 and a copy of the hearing transcript has been added to the record.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depressive disorder, are as stated on the title page of this decision.

In August 2007, August 2011, and in October 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed psychiatric disabilities in the August 2007 remand.  This examination occurred in February 2010.  The Board then directed that the RO/AMC attempt to obtain the Veteran's Social Security Administration (SSA) records in its August 2011 remand.  SSA subsequently notified VA in September 2011 that it had no records.  The Board finally directed that the RO/AMC schedule the Veteran for a new Board hearing in its October 2012 remand.  As noted, this hearing occurred in December 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran had active combat service in the Republic of Vietnam and his claimed in-service stressors are consistent with the facts and circumstances of such service.

2.  The record evidence does not contain a valid diagnosis of PTSD based on a corroborated in-service stressor.

3.  The record evidence shows that the Veteran's depressive disorder is not related to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  An acquired psychiatric disability other than PTSD, to include depressive disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2004 and in November 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the November 2007 VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD or for an acquired psychiatric disability other than PTSD, to include depressive disorder.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, although complete VCAA notice was provided in December 2004 prior to the currently appealed rating decision issued in July 2005, pre-adjudication Dingess notice could not have been provided because that Court decision was not issued until March 2006.  The Veteran's claims also were readjudicated following the provision of Dingess notice.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  As noted in the Introduction, in response to a request from the RO for the Veteran's records, SSA notified VA in September 2011 that it had no records.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's psychiatric symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's PTSD and acquired psychiatric disability other than PTSD to active service, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Again, the Veteran's SSA records are not available for review.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  After receiving a negative response from SSA regarding the Veteran's SSA records, the RO contacted the Veteran November 2011 and asked him to provide VA with copies of any of his SSA records which were in his possession.  The Veteran responded by submitting copies of certain SSA records showing the amount of SSA benefits he was paid in 2010.  The RO formally determined in December 2011 that the Veteran's SSA records were not available for review and further efforts to attempt to obtain them would be futile.  The Board agrees.

The Veteran has been provided with a VA examination in February 2010 which addressed the contended causal relationship between the claimed psychiatric disabilities and active service.  VA also obtained an opinion from a Veterans Health Administration (VHA) psychiatrist in February 2011 regarding the contended etiological relationship between the claimed psychiatric disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

The Board notes in this regard that, after the VHA opinion was obtained in February 2011 and a copy of this opinion was provided to the Veteran in March 2011, the AMC scheduled the Veteran for another VA examination to determine the nature and etiology of his claimed psychiatric disabilities.  It is not clear why the AMC took this action as there was sufficient evidence of record to adjudicate the Veteran's claims when this examination was scheduled.  The Veteran subsequently failed to report for this VA examination when it was scheduled in October 2011.  In a June 2012 supplemental statement of the case, the AMC denied the Veteran's claims based on his failure to report for VA examination without reaching the merits of the underlying claims.  See 38 C.F.R. § 3.655 (2013).  The Veteran provided information regarding his failure to report for VA examination in a June 2012 statement and in testimony at his September 2013 Board hearing.  The Board will not address whether the Veteran has presented good cause for his failure to report for VA examination, however, as there is sufficient evidence of record in the claims file to adjudicate the currently appealed claims on the merits.  Id.

The Board notes in this regard that there is no competent evidence, other than the Veteran's statements, which indicates that his claimed PTSD or acquired psychiatric disability other than PTSD, to include depressive disorder, may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that another examination is not required in this case.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred PTSD during active service.  He specifically contends that his claimed in-service stressor of coming under enemy fire and engaging in a firefight with the enemy while on active combat service in the Republic of Vietnam caused or contributed to his PTSD.  He also contends that incurred an acquired psychiatric disability other than PTSD during active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For claims filed after October 31, 1990, as in this case, service connection is prohibited when a disability is the result of the Veteran's abuse of alcohol or drugs. 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2013).  See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because PTSD and an acquired psychiatric disability other than PTSD, to include depressive disorder, are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in July 1961, just prior to his entry on to active service in August 1961, clinical evaluation was normal except for myopia and an appendectomy scar.  The Veteran denied all relevant pre-service medical history.

At his separation physical examination in January 1966, clinical evaluation was normal except for scars on the left knee and left hand.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was field radio operator.  

A review of the Veteran's DA 20 (personnel file) shows that he participated in direct support of U.S. military operations in the Republic of Vietnam while a member of the 9th Marine Expeditionary Brigade from September 1964 to January 1965.  He also participated in operations ashore with the 3rd Marine Division (Forward) "in the direct support of" Vietnam between March and August 1965.  These records also indicate that the Veteran arrived and disembarked at Da Nang, South Vietnam, on March 23, 1965, and embarked on board U.S.S. BRECKENRIDGE at Vietnam and departed from Vietnam on September 1, 1965, arriving in San Francisco, California, on September 27, 1965.

The post-service evidence shows that the Veteran's depression screen was negative on VA outpatient treatment in January 2002 and in June 2003.

In a November 2003 addendum to a June 2003 VA outpatient treatment note, a VA attending physician stated that she had been contacted by the Veteran's therapist.  The Veteran's therapist stated that the Veteran "has shown improvement w/psychotherapy but she feels he might benefit from medications for [obsessive compulsive disorder] tendencies" including an "obsession" with sadism & masochism (S&M).  The therapist also stated that the Veteran "is stable and can wait for at least several [weeks]" to be seen by a psychiatrist.

On VA outpatient treatment in May 2004, the Veteran complained of depression.  A history of depression and obsessive compulsive disorder "currently stable but at risk of relapse" was noted.  The Veteran "stated that there is an absence of joy and pleasure in his life, but denied all other depressive symptomatology.  He denied current anxiety, paranoia, PTSD symptomatology," visual/auditory hallucinations, and suicidal ideation.  He reported "[s]ome passive homicidal ideation...but with no plan, intent, no clear target, and no [history] of violence."  The Veteran also reported experiencing a panic attack 6 months earlier when "he became dizzy, experienced shortness of breath, and chest pains.  He went to a hospital [emergency room] and was told that it was a panic attack.  This was the only occurrence."  The Veteran reported further "that he has engaged in unusual sexual practices that have resulted in superficial bruises and cuts.  [The Veteran] is distressed by this behavior.  He denied engaging in any activity that would be a serious danger to himself or others."  The Veteran's therapist "suspected that he was self-inflicting (unclear whether [the Veteran] admitted to this)."  The Veteran denied "other self-injurious behavior in today's evaluation.  He also reported that friends have observed him talking to himself at times."  He had begun seeing a therapist in January 2003 "because of 'bad habits' he wanted to change.  He remained in weekly individual psychotherapy until approximately August 2003 when he lost his insurance coverage."  He also had attended meetings twice a week in the previous year "for people with sexual addictions."  A history of drinking heavily between ages 18 and 29 was reported.  He went to Alcoholics Anonymous at age 29 "and he has maintained abstinence since then."  He endorsed violent ideation but no violent behavior and sado-masochistic fantasies.  He had been emotionally and physically abused by his parents.  He had 2 siblings but was not in touch with either of them.  His mother had died in 2003.  He had been employed but had been laid off recently and was looking for another job while collecting unemployment benefits.  He had lived with a woman for 2 years in 1974-75 "but has not been involved in any serious long-term relationships since that time."  He reported "a tendency to become obsessed with women but is unable to have relationships with them."  He enjoyed reading, had volunteered as a coach for Special Olympics for 15 years, and was a former marathon runner.  He socialized weekly with 2 friends.  

Mental status examination of the Veteran in May 2004 showed good eye contact, tangential speech "at times" but otherwise within normal limits, motor behavior within normal limits, linear, goal-directed thought process, sado-masochistic ideation, no suicidal or homicidal ideation, no auditory or visual hallucinations, good insight, and fair to average judgment.  The VA clinician's impression was that the Veteran was "a high-functioning, well-related and cooperative man who was easily engaged in this evaluation."  This clinician stated that the Veteran's history and dissociative behavior (talking to himself) suggested borderline personality traits.  The Axis I diagnoses were alcohol dependence in sustained full remission and compulsive behavior.  The Axis II diagnoses were borderline personality traits and rule-out borderline personality disorder.

In June 2004, it was noted that the Veteran "does not endorse depressed mood, irritability, anhedonia, sleep disturbance, change in appetite, difficulty with energy or concentration."  His sleep was good at 8 hours per night without nightmares.  "He is finding that he has poor motivation for seeking a job even though his unemployment benefits will run out in a few weeks."  A history of an anxiety attack in 1994 was noted.  Although the Veteran reported serving in Vietnam, "he denies any reliving [symptoms] - no flashbacks, nightmares, intrusive images."  He "had difficulty holding down jobs over the years which he attributes to his alcohol addiction in the distant past and to coincidence in cases since."  He also reported an addictive personality "with his past alcohol addiction described as quite severe but in recovery since 1974."  He had been to an S&M bar "once or twice a week" since 1986.  "He also goes to pornography parlors on occasion but not daily or weekly."  He did not use Internet pornography.  "He denies any eating compulsions/rituals and any other rituals."  There was no history of inpatient psychiatric treatment, suicide attempts, eating disorders, gambling problems, or violence.  He attended Alcoholics Anonymous (AA) twice a week.  He reported that both of his parents had been physically abusive.  He never married and had no children.  He was solitary and not dating.  He lived alone with no pets and had a few friends.  He had run marathons but not in the previous 10 years.  He enjoyed reading and coached in the Special Olympics.  

Mental status examination of the Veteran in June 2004 showed he was alert, prompt, casually dressed, good eye contact, unremarkable motor behavior, normal speech, circumstantial thought process "at times," thought content "highlight[s] his talents - creativity, humor," no suicidal or homicidal ideation, no hallucinations, and good judgment and insight.  The VA clinician's impression was that the Veteran had no signs or symptoms of PTSD or military-related mental health issues.  This clinician noted that, although the Veteran had been referred for depression, he endorsed no symptoms of depression and "does not seem depressed."  "His issues appear mostly dynamic and characterological and he is encouraged to pursue psychotherapy.  The Axis I diagnosis was alcohol dependence in full sustained remission.  The Axis II diagnosis was personality disorder, not otherwise specified.

In November 2004, the Veteran reported that he had not been diagnosed as having PTSD and was not in treatment for PTSD.

In January 2005, the National Personnel Records Center in St. Louis, Missouri (NPRC), confirmed that the Veteran had served in Vietnam from March 23, 1965, until September 1, 1965.

A VA Treatment Summary dated in June 2005 noted the Veteran had been seen between September 2004 and June 2005 for complaints of being distressed after "he had engaged in 'unusual' sexual practices which resulted in superficial bruises and cuts."  He also "denied engaging in any activity that would be a serious danger to himself or others.  He further denied any anxiety although he reported "some 'obsessional tendencies'" and violent fantasies "but with no plan or intent, no clear target, and no [history] of violence."  The Veteran's family and social history were unchanged.  Mental status examination of the Veteran showed he was well groomed with full orientation, good eye contact, speech within normal limits, a tearful affect "on several occasions," logical and goal-oriented thought process without evidence of formal thought disorder, thought content "centered mainly on his early family dynamics, interpersonal dynamics, employment concerns, and social interests," reported "vague suicidal ideation on two occasions with no clear plan or intent," reported "vague aggressive fantasies with no clear target or intent," and good insight and judgment.  There was no diagnosis on Axis I.  This information was unchanged on a subsequent Treatment Summary dated in June 2006 which covered the period from July 2005 through June 2006.

In a typewritten statement date-stamped as received by the RO in June 2007, the Veteran described his claimed in-service stressor in detail.  He reported that he had served as part of a naval gunfire unit while on active service in Vietnam.  He also reported that he had gone ashore in Vietnam at the end of March 1965 and was stationed at "a base camp just outside of Da Nang."  He stated that, while stationed in this area, his unit came under enemy fire.  He also stated that he had participated in night patrols in this area and engaged in the enemy in multiple firefights during these patrols.  

A copy of the Veteran's DD Form 215 dated in May 2008 and date-stamped as received by VA in June 2008 shows that his DD Form 214 was corrected to show that he had been awarded the Combat Action Ribbon, the Presidential Unit Citation, the Vietnam Service Medal (w/2 Bronze stars), the Republic of Vietnam Meritorious Unit Citation (Gallantry Cross Medal Color w/Palm), and Vietnam Campaign Medal (w/Device).

In January 2010, the RO's JSRRC Coordinator concluded that the Veteran's claimed in-service stressor of serving in combat in Vietnam had been verified.

On VA mental disorders examination in February 2010, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  The Veteran reported a childhood history of physical and emotional abuse by both of his parents.  "He described his Vietnam service as serving with forward observers for artillery units."  The VA examiner stated:

During this entire interview while [the Veteran] was given ample time to discuss traumatizing experiences in Vietnam he never addressed those issues at all.  He did state clearly that he still could hear the sound of a soldier calling out to Joe, I need more morphine.  He spoke about carrying this soldier on the litter, and this memory does recur to him.  Other than that he addressed no issues or trauma in this interview.

The Veteran had been sober since attending AA in 1974.  He also reported a history of "beginning to increasingly engage in deviant sexual behavior mostly of a sadomasochistic form."  A history of multiple jobs also was reported.  He had been a volunteer coach for the Special Olympics for 20 years.  "He also belongs to a political club and attends meetings."  He attended AA meetings "and he goes to the gym quite frequently."  He had been an "active marathoner over the years."  He socialized "with other coaches and does go out and engage in social activity with friends."  He had never been married, had no children, and "claims he is not an active heterosexual."  He had lived in the same apartment since 1979.  A history of a panic attack in the 1980s was noted.  The VA examiner also stated, "In terms of trauma [the Veteran] was hard put to describe any trauma.  He states that he does have nightmares but no bad dreams.  He has dreams of carrying wounded guys and hearing men screaming."  Mental status examination of the Veteran also showed "he is internally angry but never shows it," reported "violent fantasies but never acts on them," reported "fantasies of anger and eruption of anger but he never does any of those things," no neglect of hygiene "but he does not seem to find the energy to go out and look for work," a reported history of going to sadomasochistic clubs and bars where he participated "in scenes of violence which inflict great pain on him," no obsessive or ritualistic behavior, 1 reported panic attack "and never again," reported anxiety that "takes the form of agitation," no other thought or communication disturbances, full orientation, appropriate behavior, unremarkable motor functioning, unremarkable speech, and reported auditory hallucinations.  The VA examiner concluded:

My overall impression is that this Veteran does not have PTSD.  While he has some of the symptoms and while there is a stressor that is unclearly defined it is clear that on presentation and certainly by history of treatment [the Veteran] has never addressed issues of Vietnam or issues of PTSD.  Rather, the issues that have always been discussed and ample time has been given to these issues [were] his sexual issues and his relationship issues...[The Veteran] has some of the PTSD symptomatology but that very clearly his symptoms do not fall within the overarching diagnosis of posttraumatic stress disorder.  Rather, there are longtime premorbid issues that perhaps serve as the basis for his sexual masochism as well as to his depression.

The VA examiner opined that it was less likely than not that the Veteran had PTSD "due to his military experiences."  This examiner also opined that the Veteran's multiple acquired psychiatric disabilities other than PTSD, including depression, also were not related to active service.  The Axis I diagnoses were depressive disorder, not otherwise specified, and sexual masochism.

In a VHA opinion dated in February 2011, a VA staff psychiatrist opined that there was "no evidence" of any psychiatric disorder which existed prior to service.  The rationale was that the Veteran "denied having any psychiatric illnesses or substance abuse problems during his preadmission physical" in July 1961.  The rationale also was that "there was no history given of any pre-military psychiatric disorders during the various psychological and psychiatric evaluations he underwent after starting treatment in the VA."  This VA psychiatrist next opined that there was "compelling evidence that the [Veteran] manifested an alcohol-related disorder during his military service."  The rationale for this opinion was a review of the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Based on this review, this physician stated that it was reasonable to assign a diagnosis of alcohol-related disorder, not otherwise specified, "during [the Veteran's] years of drinking," and a diagnosis of alcohol-related disorder, not otherwise specified, in full sustained remission, afterwards.  This physician then listed and described in detail the disorders that the Veteran had exhibited after his service separation.  These disorders were alcohol-related disorder, not otherwise specified, in full sustained remission, and sexual masochism.  This physician concluded that the Veteran's alcohol-related disorder, not otherwise specified, in full sustained remission, "is likely attributable to more than one factor, as is often the case."  These factors included "evidence of a familial predisposition," and a "childhood replete with abuse."  The VA psychiatrist noted, however, that, although the Veteran "was exposed to significant stressors during the last year or so of his military service, when he was in active combat," the Veteran's "alcohol problem preceded his period of combat duty."  This psychiatrist also noted that "there is no consensus whatsoever in the field as to the etiology of sexual masochism."

The VA staff psychiatrist next described in his February 2011 VHA opinion in detail the acquired psychiatric disorders that the Veteran had not exhibited after his service separation.  These disorders were PTSD, personality disorder, not otherwise specified, obsessive compulsive disorder (OCD), depressive disorder, not otherwise specified, and panic disorder.  The rationale for concluding that the Veteran had not exhibited PTSD after his service separation was a detailed review of the claims file which demonstrated that the Veteran had denied any PTSD symptomology repeatedly.  "Even in this context of symptom review in the service of obtaining benefits the aggregate evidence on record does not support a DSM IV diagnosis of PTSD."  The rationale also was that, after he stopped abusing alcohol, the Veteran "was described as 'high functioning," lived in the same house, and "has been employed on many occasions" with job losses "due to economic factors and alcoholism when he was drinking.  The [Veteran's] non-work life has been full and productive."  The rationale further was that GAF scores "indicate[d] that the [Veteran] has not had significant distress in functioning."  The VA psychiatrist concluded that "there was no sufficient evidence to assign a diagnosis of a personality disorder to the Veteran" because he did not meet the diagnostic criteria."  This psychiatrist also concluded that there was "no evidence of any symptoms of OCD."  This psychiatrist further concluded that, although the Veteran "may have been manifesting depressive disorder [not otherwise specified] during his [February 2010 VA] examination, evidence from prior and subsequent encounters do[es] not support the consistent existence of this disorder."  The rationale for this opinion was a review of the claims file which showed that the Veteran's "accomplishments suggest the opposite of someone with a depressive disorder" because he stopped drinking and smoking led an active social life, was a marathon runner, Special Olympics coach, and was politically active.  The rationale also was that the Veteran's "clinical presentation such as this is not consistent with a depressive disorder."  The VA psychiatrist also further concluded that the Veteran's reported "isolated panic attack is not considered a psychiatric disorder" under the DSM IV.

In summary, the VA staff psychiatrist concluded in the February 2011 VHA opinion that the Veteran's alcohol disorder, not otherwise specified, "was at least as likely as not to have originated during his military service."  The psychiatrist noted that the Veteran's "alcohol problem is considered to be a 'primary' condition that did not come about in response to any other psychiatric or medical condition."  This psychiatrist finally opined that it was unlikely that the Veteran's sexual masochism "originated during or was aggravated by or is causally related to his military service."  The rationale for this opinion was that the Veteran "mentioned that his interest in masochism started in 1996 about 30 years after he left the military.  As mentioned earlier there is no consensus in the mental health field as to the etiology of sexual masochism."  

The Veteran testified at his December 2013 Board hearing that he had started drinking heavily and experiencing psychiatric problems initially while on active service in Vietnam.  See Board hearing transcript dated December 2, 2013, at pp. 3.  He also testified that his in-service duties included going out on night patrols in Vietnam.  Id., at pp. 3-4.  


Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  The Veteran contends that he incurred PTSD as a result of in-service stressors experienced while on active combat service in Vietnam.  The record evidence does not contain a valid diagnosis of PTSD based on a corroborated in-service stressor.  The Board acknowledges initially that the Veteran had honorable active combat service in the Republic of Vietnam as shown by a review of his available service personnel records.  Because the Veteran's service personnel records also show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  The Board also acknowledges that the Veteran's claimed in-service stressors of participating in night patrols and engaging in the enemy in multiple firefights during these patrols while in Vietnam are consistent with the facts and circumstances of his active service.  Thus, the Board concedes that the Veteran's claimed in-service stressors, in fact, occurred.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Although the Veteran's in-service stressors have been conceded, there is no valid diagnosis of PTSD based on a corroborated in-service stressor as is required to grant service connection for this disability.  Id.  The record evidence shows instead that the Veteran has denied repeatedly experiencing any PTSD symptomatology when seen by a variety of VA treating clinicians for psychiatric problems since his service separation.  For example, there was no Axis I diagnosis for the Veteran's psychiatric problems after a period of intensive outpatient therapy treatment at VA between 2004-2006 as noted on treatment summaries completed at the end of such treatment.  A VA examiner opined in February 2010 that although the Veteran "has some of the PTSD symptomatology but that very clearly his symptoms do not fall within the overarching diagnosis of posttraumatic stress disorder."  A different VA staff psychiatrist concluded in a comprehensive VHA opinion in February 2011 that the Veteran had not exhibited PTSD after his service separation.  Both of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that he has a valid diagnosis of PTSD based on a corroborated in-service stressor which could be attributed to active service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a valid diagnosis of PTSD at any time during the pendency of this appeal.  In summary, the Board finds that service connection for PTSD is not warranted. 

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder.  The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include depressive disorder, during active service.  The record evidence does not support his assertions concerning an etiological relationship between an acquired psychiatric disability other than PTSD, to include depressive disorder, and active service, however.  It shows instead that, although the Veteran has been diagnosed as having an acquired psychiatric disability other than PTSD, to include depressive disorder, since his service separation, it is not related to active service.  It appears that, following his service separation in January 1966, the Veteran initially complained of depression in May 2004, or more than 38 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The remaining post-service evidence shows that, although the Veteran has been diagnosed as having an acquired psychiatric disability other than PTSD, to include depressive disorder, since his service separation, it is not related to active service.  The Board notes in this regard that the Veteran has been diagnosed as having alcohol disorder, not otherwise specified, which the February 2011 VA staff psychiatrist concluded was at least as likely as not related to active service.  This VA physician also found that the Veteran's alcohol disorder was a primary alcohol abuse disability and not secondary to another disability.  As noted elsewhere, service connection is prohibited for a primary alcohol abuse disability.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a); see also Allen, 237 F.3d at 1368.  

The evidence is in relative equipoise as to whether the Veteran has been diagnosed as having a personality disorder.  Following VA outpatient treatment in May 2004, the Axis II diagnoses were borderline personality traits and rule-out borderline personality disorder.  Although a diagnosis of personality disorder, not otherwise specified, was provided on Axis II following VA outpatient treatment in June 2004, the VA staff psychiatrist subsequently concluded in February 2011 that there was insufficient evidence in the Veteran's claims file to support this diagnosis.  In any event, the Board notes in this regard that service connection is prohibited for personality disorders.  See 38 C.F.R. § 4.127 (2013).  

The evidence also is in relative equipoise as to whether the Veteran has been diagnosed as having depressive disorder.  The Veteran's depression screen repeatedly was negative on VA outpatient treatment visits.  Following VA examination in February 2010, a diagnosis of depressive disorder, not otherwise specified, was provided on Axis I.  The VA staff psychiatrist who provided the VHA opinion in February 2011 disagreed with this earlier diagnosis, however, noting that although the Veteran "may have been manifesting depressive disorder [not otherwise specified] during his [February 2010 VA] examination, evidence from prior and subsequent encounters do[es] not support the consistent existence of this disorder."  The rationale for this opinion was a review of the claims file which showed that the Veteran's "accomplishments suggest the opposite of someone with a depressive disorder" because he stopped drinking and smoking led an active social life, was a marathon runner, Special Olympics coach, and was politically active.  The rationale also was that the Veteran's "clinical presentation such as this is not consistent with a depressive disorder."  Resolving any reasonable doubt in the Veteran's favor, the Board concludes that he was diagnosed as having depressive disorder following his service separation.  See 38 C.F.R. § 3.102.

The evidence does not show that the Veteran's currently diagnosed depressive disorder is related to active service, however.  The February 2010 VA examiner opined that this disability was not related to the Veteran's active service and instead was related to "longtime premorbid issues that perhaps serve as the basis for his sexual masochism as well as to his depression."  The VA staff psychiatrist opined in the February 2011 VHA opinion that the Veteran had not exhibited depressive disorder since his service separation because this diagnosis was not supported by his inconsistent clinical presentation and did not meet the diagnostic criteria for depressive disorder.  Both opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his depressive disorder is related to active service.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD and an acquired psychiatric disability other than PTSD, to include depressive disorder, have been continuous since service.  He asserts that he continued to experience symptoms relating to these disabilities after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD and an acquired psychiatric disability other than PTSD, to include depressive disorder, since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to either PTSD or an acquired psychiatric disability other than PTSD, to include depressive disorder, for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1966) and initial reported symptoms related to depression in approximately 2004 (a 38-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also emphasizes again the lack of a valid diagnosis of PTSD at any time during the pendency of this appeal.

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claims he reported incurring both PTSD and an acquired psychiatric disability other than PTSD, to include depressive disorder, during active service.  In November 2004, the Veteran reported that he had not been diagnosed as having PTSD and was not in treatment for PTSD.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no valid PTSD diagnosis and no nexus between an acquired psychiatric disability other than PTSD, to include depressive disorder, and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


